RELEASE AGREEMENT

This RELEASE AGREEMENT (this “Release”) is made and entered into as of the 5th
day of September, 2014 by and among LORAL SPACE & COMMUNICATIONS INC., a
Delaware corporation (“Loral”), SPACE SYSTEMS/LORAL, LLC, a Delaware limited
liability company (the “Company”), MACDONALD, DETTWILER AND ASSOCIATES LTD., a
Canadian corporation (“MDA”), and MDA COMMUNICATIONS HOLDINGS, INC., a Delaware
corporation and a wholly-owned subsidiary of MDA (“Purchaser” and together with
MDA and the Company, the “MDA Parties”). Capitalized terms used but not defined
herein shall have the meanings ascribed to them in the Purchase Agreement (as
defined below).

WHEREAS, the MDA Parties and Loral are party to that certain Purchase Agreement,
dated as of June 26, 2012 (as amended from time-to-time, the “Purchase
Agreement”), pursuant to which, among other things, Loral has agreed to
indemnify, defend and hold harmless the Purchaser Indemnitees from certain
Losses relating to the Covered Litigation;

WHEREAS, the Company, MDA, Loral and ViaSat, Inc. (“ViaSat”) entered into a Term
Sheet on August 14, 2014 with respect to the settlement of Civil Action
No. 3:12-cv-00260-H-WVG which was filed in the United States District Court for
the Southern District of California by ViaSat against the Company and Loral and
Civil Action No. 3:13-cv-02074-H-WVG which was filed in the same court by ViaSat
against the Company (collectively, the “Actions”) and are preparing a long-form
settlement agreement to more fully document the terms of the settlement (the
long-form agreement governing such settlement is referred to as the “Settlement
Agreement” and the date of such Settlement Agreement is referred to as the
“Settlement Date”); and

WHEREAS, in connection with the settlement of the Actions, MDA and Loral entered
into a Term Sheet entitled “MDA/Loral Dispute Resolution,” dated August 14, 2014
(the “Dispute Resolution Agreement”), pursuant to which MDA and Loral agreed to
a mechanism for the allocation between MDA and Loral arising from the settlement
of the Actions by way of mediation or arbitration (the “Dispute Resolution
Agreement Proceedings”).

NOW, THEREFORE, in consideration of the agreements contained herein and in the
Dispute Resolution Agreement and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
hereby agree as follows:

1. Release of Loral. Effective as of the Settlement Date, each of the MDA
Parties, on behalf of itself and its Affiliates and their respective successors
and assigns of each of the foregoing (the “MDA Releasors”), hereby fully and
finally, irrevocably and unconditionally releases, acquits and forever
discharges each of Loral and its Affiliates and their respective partners,
members, managers, stockholders, directors, officers, employees and agents of
each of the forgoing, and their respective successors and assigns (collectively,
the “Released Loral Parties”), to the fullest extent permitted by Legal
Requirement, from any and all charges, complaints, claims, obligations,
liabilities, promises, agreements, controversies, damages, actions, causes of
action, suits, rights, demands, remedies, costs, debts, losses, expenses and
fees, of every type, kind, nature, description or character, whether known or
unknown, liquidated or unliquidated, at law or in equity, that any MDA Releasor
had, has or may have from the beginning of time through the Effective Date to
the extent based upon, arising from or in any way connected with or related to:
(i) the Actions or the Covered Litigation, or (ii) Sections 10.2(a) or (b)
(except as it relates to Article VII) or 10.8 of the Purchase Agreement (the
“Released MDA Claims”); provided, however, that the Released MDA Claims shall
not include any claims relating to the breach or non-performance of the
Settlement Agreement or the Dispute Resolution Agreement. Each of the MDA
Parties represents that none of the MDA Releasors has assigned or transferred or
purported to have assigned or transferred to any Person any Released MDA Claim.

2. Release of the MDA Parties. Effective as of the Settlement Date, Loral, on
behalf of itself and its Affiliates and their respective successors and assigns
of each of the foregoing (the “Loral Releasors”), hereby fully and finally,
irrevocably and unconditionally releases, acquits and forever discharges each of
the MDA Parties and their Affiliates and their respective partners, members,
managers, stockholders, directors, officers, employees and agents of each of the
forgoing, and their respective successors and assigns (collectively, the
“Released MDA Parties”), to the fullest extent permitted by Legal Requirement,
from any and all charges, complaints, claims, obligations, liabilities,
promises, agreements, controversies, damages, actions, causes of action, suits,
rights, demands, remedies, costs, debts, losses, expenses and fees, of every
type, kind, nature, description or character, whether known or unknown,
liquidated or unliquidated, at law or in equity, that any Loral Releasor had,
has or may have from the beginning of time through the Effective Date to the
extent based upon, arising from or in any way connected with or related to:
(i) the Actions or the Covered Litigation, or (ii) Sections 10.3(a) (except as
it relates to Article VII) or 10.8 of the Purchase Agreement (the “Released
Loral Claims”); provided, however, that the Released Loral Claims shall not
include any claims relating to the breach or non-performance of the Settlement
Agreement or the Dispute Resolution Agreement Loral represents that none of the
Loral Releasors has assigned or transferred or purported to have assigned or
transferred to any Person any Released Loral Claim.

3. Nature of Release. Loral, in its capacity as a Loral Releasor, and each MDA
Party in its capacity as an MDA Releasor (a “Releasor”) hereby expressly waives
and relinquishes, to the full extent that such rights and benefits may be
waived, all rights and benefits under any applicable Legal Requirement, which
provides that a release does not extend to claims which the Releasor does not
know or suspect to exist in its favor at the time of executing the release,
which if known by the Releasor would have materially affected its settlement
with the party released. In this regard, each Releasor acknowledges that it is
aware that such Releasor or its representatives may hereafter discover matters
released by this Release or facts in addition to or different from those which
it or they now know or believe to exist with respect to the subject matter of
the foregoing releases, and it is such Releasor’s intention hereby to fully,
finally, and forever settle and release all possible claims purported to be
released hereunder that such Releasor may have against any party released
pursuant to this Release. Further, it is expressly understood that
notwithstanding the discovery or existence of any such additional or different
matters or facts, the release given herein shall be and remain in effect as a
full and complete release with respect to all matters purported to be released
by this Release.

4. No Proceedings. From and after the Settlement Date, (x) the MDA Parties shall
not, and shall cause the MDA Releasors not to, with respect to the Released MDA
Claims, and (y) Loral shall not, and shall cause the Loral Releasors not to,
with respect to the Released Loral Claims, file any complaint, charge or lawsuit
with respect to any matter released hereby (a “Prohibited Action”). The parties
hereto agree that this Release may be raised as a complete bar to any Prohibited
Action, and the party against whom a Prohibited Action is brought may recover
from the applicable parties all costs incurred in connection with such
Prohibited Action, including attorneys’ fees.

5. Disclaimer. Nothing herein is to be deemed to constitute an admission of
wrongdoing or liability by any MDA Party or by Loral. Further nothing herein
prohibits any party from referring to the Purchase Agreement or the obligations
therein in the Dispute Resolution Agreement Proceedings in support of its
position on allocation.

6. Incorporation by Reference. Section 1.2 and Article XIII of the Purchase
Agreement shall be applicable to this Release and are incorporated herein by
reference.

[Signature pages follow]

1

IN WITNESS WHEREOF, the undersigned have caused this Release to be duly executed
as of the date first written above.

LORAL SPACE & COMMUNICATIONS INC.

By: /s/ Avi Katz
Name: Avi Katz
Title: President, General Counsel and Secretary


SPACE SYSTEMS/LORAL, LLC

By: /s/ John W. Rakow
Name: John W. Rakow
Title: Assistant Secretary


MDA COMMUNICATIONS HOLDINGS, INC.

By: /s/ William McCombe
Name: William McCombe
Title: Director


MACDONALD, DETTWILER AND ASSOCIATES LTD.

By:/s/ Peter Louis
Name: Peter Louis
Title: EVP and Chief Operating Officer


2